EXECUTION VERSION
CONTRIBUTION AGREEMENT
     THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as
of September 23, 2011 (the “Effective Date”), by and between RXi Pharmaceuticals
Corporation, a Delaware corporation (“RXi”) and RNCS, Inc., a Delaware
corporation and wholly owned subsidiary of RXi (“RNCS”).
RECITALS
     WHEREAS, RXi owns or has the right to use certain tangible and intangible
assets and rights that collectively constitute the RNAi Platform;
     WHEREAS, prior to the execution and delivery of this Agreement, RXi formed
RNCS under the laws of Delaware for purposes of effectuating the transactions
contemplated by this Agreement;
     WHEREAS, the board of directors of RXi has determined it to be in the best
interests of RXi and its stockholders to transfer and contribute to RNCS the
rights and assets constituting the RNAi Platform, with the objective of
distributing shares of RNCS Common Stock to the RXi stockholders, as
contemplated in the Purchase Agreement (defined below); and
     WHEREAS, it is contemplated that Tang Capital Partners, LP and RTW
Investments, LLC (together, the “Investors”) will purchase bridge notes and
preferred shares of RNCS pursuant to that certain Securities Purchase Agreement
by and among the Investors, RXi and RNCS to be executed contemporaneously with
the execution of this Agreement (the “Purchase Agreement”), with the capital to
be invested by the Investors being used to fund the further development of the
RNAi Platform.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties and agreements herein contained, the parties agree
as follows:
SECTION 1. DEFINITIONS; CONSTRUCTION
     1.1 Definitions. When used herein, the following capitalized terms shall
have the meanings set forth below. Capitalized terms that are not otherwise
defined herein shall have the meanings attributed to such terms in the Purchase
Agreement.
          (a) “Ancillary Agreements” means the Bill of Sale and the Assignment
and Assumption Agreement.
          (b) “Annualized Net Sales” means the cumulative Net Sales over any
rolling period of four consecutive fiscal quarters (i.e., three-month periods
ending on March 31, June 30, September 30 and December 31).
          

1



--------------------------------------------------------------------------------



 




          (c) “Covered Products” means any pharmaceutical product that has been
approved for marketing by the FDA, EMA or other foreign equivalent agency,
provided that the manufacture, sale, use, or importation of such product would
be within the scope of one or more valid claims contained in issued patents that
are included in the Transferred Technology.
          (d) “Damages” means out-of-pocket losses, damages, assessments, fines,
penalties, fees, expenses, costs (including reasonable attorney’s fees) or
amounts paid in settlement, but shall not include punitive, consequential or
special damages or lost profits. The calculation of any Damages of any party
shall reflect offsets for the amount of any insurance proceeds received or
receivable by the party in respect of such Damages.
          (e) “Indemnified Party” means a party seeking indemnification under
Section 5.1 or 5.2 hereof.
          (f) “Indemnifying Party” means the party from which indemnification is
sought under Section 5.1 or 5.2 hereof.
          (g) “Indemnity Claim” means a claim for indemnity under Section 5.1or
5.2, as the case may be.
          (h) “Net Sales” means any amount received by RNCS for the sale of any
Covered Products, plus amounts received by any Third Parties who hold from RNCS
rights under the Transferred Technology to make, have made, sell, offer or sale,
use or import any Covered Products, less the following: (a) customary trade and
quantity discounts actually allowed and taken; (b) allowances actually given for
returned Covered Products; (c) freight and insurance, if separately identified
on the invoice; and (d) value added tax, sales, use, or turnover taxes, excise
taxes, and customs duties included in the invoiced price. In addition, Net Sales
are subject to the following: (i) in the case of pharmacy incentive programs,
hospital performance incentive program charge backs, disease management
programs, co-pay rebate programs, and similar programs, or discounts, including
on “bundles” of products, all discounts and the like shall be deducted from the
gross amounts received in determining the Net Sales and, if such discounts
relate to a bundle of products, then the discounts shall be allocated among the
bundled products on the basis on which such discounts and the like were accrued,
or if such basis cannot be determined, proportionately to the list prices of
such products; (ii) in the case of any sale or other disposal of a Covered
Product to an affiliated party for resale, the Net Sales shall be calculated as
above on the value charged or invoiced on the first arm’s length sale to a third
party; and (iii) if a Covered Product is sold to a customer in a particular
country other than on normal commercial terms or as part of a package of
products and services, the Net Sales of that Covered Product shall be deemed to
be “the fair market value” of such Covered Product (i.e., the value that would
have been derived had said Covered Product been sold as a separate product to a
similar customer in the country concerned on normal commercial terms).
          (i) “Third Party” means any person other than RXi or RNCS and their
respective affiliates.

2



--------------------------------------------------------------------------------



 



          (j) “Transferred Contracts” means the Contractual Obligations listed
on Schedule 1.1(j) hereto, as such schedule may be supplemented from time to
time after the Closing by mutual agreement between RXi and RNCS (any such
Contractual Obligations so added being referred to herein as “Additional
Transferred Contracts”).
          (k) “Transferred Technology” means the assets, equipment, rights and
property (tangible and intangible) listed on Schedule 1.1(k) hereto and any
remedies against any and all past, present and future infringements thereof and
rights to protections of interest therein.
     1.2 Construction.
          (a) Gender. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other genders as the context requires.
          (b) Paragraph Headings. The paragraph and other headings in this
Agreement are for convenience only; they form no part of this Agreement and
shall not affect its interpretation.
SECTION 2. CONTRIBUTION OF TRANSFERRED ASSETS
     2.1 Contribution Transaction. In consideration for the obligations to make
the Milestone Payments, when and if the conditions to such payments are met, and
in consideration for RNCS’s assumption of the Assumed Obligations, RXi hereby
transfers, assigns, conveys and contributes to RNCS and its successors and
assigns, for its and their own use and behalf, all of RXi’s right, title and
interest in and to the following assets, other than any such assets as may be
among the Excluded Assets (the “Transferred Assets”), and all goodwill
associated therewith, and RNCS hereby accepts the transfer, assignment,
conveyance and contribution of the Transferred Assets and agrees to fully and
entirely stand in the place of RXi in all matters related thereto (collectively,
the “Contribution Transaction”):
          (a) the Transferred Contracts;
          (b) the Transferred Technology;
          (c) originals or, at RXi’s election, true and complete copies, of all
(i) accounting and other books and records; (ii) correspondence; (iii) reports;
(iv) studies; and (v) documents and other business records and files, in each
case to the extent related to the Transferred Assets, the Assumed Obligations or
the conduct of the Business after the date hereof (collectively, the “Business
Documents”);
          (d) the tangible personal property and equipment, if any, listed on
Schedule 2.1(d) hereto; and
          (e) the additional rights and property listed on Schedule 2.1(e)
hereto.

3



--------------------------------------------------------------------------------



 



     2.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets and rights of
RXi (the “Excluded Assets”) are excluded from the Transferred Assets:
          (a) the rights and property, if any, listed in Schedule 2.2(a) hereto;
          (b) all personnel and other records that RXi is required by law to
retain in its possession, provided that RXi shall make these records reasonably
available to RNCS after the date hereof to the extent related to RNCS’s conduct
of the Business;
          (c) RXi’s rights under this Agreement;
          (d) all rights and obligations of RXi arising under or relating to any
Contractual Obligations not included in the Transferred Contracts; and
          (e) all rights in the nature of affirmative defenses, offsets or
counterclaims under any of the Transferred Contracts with respect to any claims
against RXi or its successors and assigns with respect to the Transferred
Contracts.
     2.3 Assumption of Obligations.
          (a) RNCS hereby assumes from RXi, and agrees to fully and faithfully
perform and discharge when due, and be solely responsible for, the following
(the “Assumed Obligations”):
               (i) the accounts payable and inter-company payable set forth on
Schedule 2.3(a) hereto;
               (ii) all of RXi’s payment, performance and other obligations
arising on or after the Contribution Closing Date under the Transferred
Contracts; and
               (iii) all other liabilities incurred on or after the Contribution
Closing Date relating to the Transferred Assets.
          (b) Except as provided in Section 2.3(a), RNCS shall not assume or be
responsible to perform, pay or discharge, and shall have no liability for, and
RXi shall remain liable for any obligations, liabilities and commitments of RXi,
of any kind or nature, known or unknown, fixed or contingent, including, without
limitation (i) all liabilities arising under or relating to the Transferred
Assets, to the extent that such liabilities arose or accrued prior to the
Contribution Closing Date, and (ii) all liabilities arising under or relating to
the Excluded Assets, whether arising before or after the Contribution Closing
Date (the “Excluded Liabilities”).
          (c) The assumption by RNCS of the Assumed Obligations under
Section 2.3(a) shall not enlarge or otherwise affect any rights of third parties
under any of the Transferred Contracts.

4



--------------------------------------------------------------------------------



 



     2.4 Inability to Transfer Assets.
          (a) If and to the extent that the purported transfer to RNCS hereunder
of any of the Transferred Assets would violate applicable laws or agreements or
require any consent or governmental approval in connection with the transactions
contemplated hereby that has not been obtained by the date hereof (a “Transfer
Impediment”), then, unless the parties shall otherwise determine, the actual
transfer to RNCS of such Transferred Asset shall be automatically deemed
deferred, such purported transfer shall be null and void until such time as all
relevant Transfer Impediments are removed or obtained, as applicable, and RXi
shall not be obligated to transfer such asset except as provided in
Section 2.4(b) below. Notwithstanding the foregoing, such asset shall be
considered a Transferred Asset for purposes of determining the Assumed
Obligations.
          (b) If the transfer or assignment of any asset intended to be
transferred hereunder is not consummated on the date hereof, whether as a result
of the provisions of Section 2.1(a) or for any other reason, then RXi shall hold
such asset for the use and benefit, insofar as reasonably possible and not in
violation of a Transfer Impediment, of RNCS (at the expense of RNCS) and shall
take such other actions as may be reasonably requested by RNCS in order to place
RNCS, insofar as reasonably possible and not in violation of a Transfer
Impediment, in the same position as if such asset had been transferred as
contemplated hereby and so that all the benefits and burdens relating to such
asset, including possession, use, risk of loss, potential for gain, and
dominion, control and command over such asset, are to inure from and after the
date hereof to RNCS. If and when a Transfer Impediment that caused the deferral
of a transfer of any asset pursuant to Section 2.1(a) is removed or obtained, as
applicable, the transfer of the applicable asset shall be effected in accordance
with the terms of this Agreement. The parties shall cooperate and use reasonable
efforts, without the requirement to make any payment or make a material
concession, to remove or obtain, as applicable, any Transfer Impediment that
prohibits the transfer of any of the Transferred Assets hereunder.
     2.5 Inability to Assign Liabilities. If the assignment of an Assumed
Obligation to RNCS hereunder is prohibited by a Transfer Impediment, RXi shall
continue to be bound by the relevant obligations and, unless not permitted by
law or the terms of the relevant obligation, RNCS shall, as agent or
subcontractor for RXi, pay, perform and discharge fully, or cause to be paid,
transferred or discharged all the obligations of RXi thereunder without recourse
or obligation to RXi. RXi shall, without further consideration, pay and remit,
or cause to be paid or remitted, to RNCS promptly all money, rights and other
consideration received by it in respect of such performance (unless any such
consideration is an Excluded Asset). If and when such Transfer Impediment is
removed or obtained, as applicable, or such obligations shall otherwise become
assignable, the transfer of the applicable obligation shall be effected in
accordance with the terms of this Agreement. The parties shall cooperate and use
reasonable efforts, without the requirement to make any payment or make a
material concession, to remove or obtain, as applicable, any Transfer Impediment
that prohibits the assignment of any of the Assumed Obligations hereunder.

5



--------------------------------------------------------------------------------



 



     2.6 Closing. The consummation of the Contribution Transaction (the
“Contribution Closing”) shall take place concurrently with the execution of this
Agreement. The date that the Contribution Closing actually occurs is referred to
herein as the “Contribution Closing Date.”
     2.7 Closing Deliverables.
          (a) At the Contribution Closing, RXi shall deliver or cause to be
delivered to RNCS all of the Transferred Assets, and in furtherance thereof:
               (i) concurrently with the execution of this Agreement, RXi shall
deliver or cause to be delivered to RNCS all of the Transferred Contracts with
such assignments thereof and consents to assignments as necessary to transfer to
RNCS RXi’s full right, title and interest in the same;
               (ii) concurrently with the execution of this Agreement, RXi shall
execute and deliver to RNCS a bill of sale in substantially the form attached
hereto as Exhibit A (the “Bill of Sale”) and an Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit B (the
“Assignment and Assumption Agreement”); and
               (iii) as soon as is practicable, but in any within 30 days after
the execution of this Agreement, RXi shall make available, transfer and deliver
to RNCS any and all physical embodiments of the Transferred Technology.
          (b) RNCS shall accept delivery of the Transferred Assets and execute
and deliver to RXi the Assignment and Assumption Agreement.
     2.8 Milestone Payments. As partial consideration for the Transferred
Assets, RNCS shall be required to pay to RXi up to two milestone payments based
on Annualized Net Sales of all Covered Products (the “Milestone Payments”). Each
of the two Milestone Payments will be due when and if RNCS achieves Annualized
Net Sales equal to or greater than the thresholds set forth below, at which
time, RNCS shall, within 120 days from the quarter end in which the threshold
was met, pay RXi the amounts set forth below by wire transfer.

                  Annualized Net Sales     Milestone Payment     $ 500,000,000  
  $ 15,000,000     $ 1,000,000,000     $ 30,000,000  

SECTION 3. REPRESENTATIONS AND WARRANTIES.
     Subject to such exceptions as are specifically disclosed in the schedules
referenced in this Section 3, of even date herewith, delivered by RXi to RNCS
and the Investors (the “RXi Disclosure Schedules”), RXi represents and warrants
as follows:
     3.1 Organization. RXi is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power to

6



--------------------------------------------------------------------------------



 



own, lease and operate its properties and assets and to conduct its business as
it is now being conducted.
     3.2 Authorization. RXi has the requisite corporate power and authority to
enter into and perform this Agreement and the Ancillary Agreements
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder. The execution and delivery of the Transaction
Documents and consummation of the Contribution Transaction by RXi have been duly
and validly authorized by all necessary corporate action and no further consent
or authorization of RXi or its board of directors or stockholders is required to
consummate the Contemplated Transactions. When executed and delivered by RXi,
each of the Transaction Documents shall constitute a valid and binding
obligation of RXi, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
     3.3 No Approvals or Conflicts. Neither the execution and delivery by RXi of
this Agreement nor the consummation by RXi of the transactions contemplated
hereby will (i) violate, conflict with or result in a breach of any provision of
the Certificate of Incorporation or Bylaws of RXi, each as amended to date;
(ii) except as set for in Schedule 3.3 hereto, violate, conflict with or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the creation of any Encumbrance upon any of the Transferred Assets
under any Contract, or other instrument to which RXi or any of its properties
may be bound; (iii) violate any order, injunction, judgment, ruling, law or
regulation of any court or governmental authority applicable to RXi or give rise
to any Transfer Impediments; or (iv) except for applicable requirements of The
NASDAQ Capital Market and except for applicable requirements of the Securities
Act, the Exchange Act and the rules and regulations promulgated thereunder,
require any consent, approval or authorization of, or notice to, or declaration,
filing or registration with, any governmental or regulatory authority or other
third party, which, in the case of clauses (ii), (iii) and (iv) above, would be
reasonably likely to have a Material Adverse Effect or a material, adverse
affect on RXi’s ability to consummate the transactions contemplated hereby and
thereby.
     3.4 Litigation. As of the date hereof, there are no claims, actions,
proceedings or investigations pending or, to the knowledge of RXi, threatened
against RXi or the transactions contemplated by this Agreement, before any court
or governmental or regulatory authority or body which would be reasonably likely
to have a Material Adverse Effect or a material, adverse effect on RXi’s ability
to consummate the transactions contemplated hereby.
     3.5 Patents, Trademarks, Trade Names, Etc. Schedule 3.5 hereto contains an
accurate summary of all Intellectual Property Rights owned or used by RXi that
are material to the Transferred Assets or the Business, all applications
therefor and a list of all Contractual Obligations relating thereto
(collectively, “RXi Intellectual Property”). The consummation of the
transactions contemplated by this Agreement, including the transfer and
assignment of the RXi Intellectual Property to RNCS, will not materially impair
the right or ability of RNCS to use the RXi Intellectual Property; (ii) no
claims have been asserted by any person to the use of any

7



--------------------------------------------------------------------------------



 



such RXi Intellectual Property, or challenging or questioning the validity or
effectiveness of any such license or agreement, which claims, if adversely
decided, would be reasonably likely to have a Material Adverse Effect; and
(iii) to the knowledge of RXi, the use of such RXi Intellectual Property by RXi
does not, and its use by RNCS following the date hereof will not, infringe on
the rights of any person. RXi’s rights in and to such RXi Intellectual Property
are sufficient to permit RNCS to carry on the Business following the date hereof
in all material respects as previously conducted by RXi.
     3.6 Contracts. Each of the Transferred Contracts is in full force and
effect, and there are no existing defaults by RXi or, to the knowledge of RXi,
any other party thereunder that would be reasonably likely to result in a
Material Adverse Effect. Except as set for in Schedule 2.3(a) hereto, there are
no royalties, maintenance fees, milestone payments, license fees or other
amounts or obligations that are accrued and unpaid as of the Contribution
Closing with respect to any of the Transferred Contracts. No Transferred
Contract relates to any of the Excluded Assets.
     3.7 Entire Business. The Transferred Assets comprise all of the non-cash
assets, properties and rights of every type and description, whether real or
personal, tangible or intangible, used or necessary for the conduct of the
Business, as it has historically been conducted by RXi and as it will be
conducted by the Company as of the Closing Date.
     3.8 No Brokers’ or Other Fees. No broker, finder or investment banker is
entitled to any fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
RXi.
SECTION 4. CERTAIN TAX COVENANTS.
     4.1 Tax Liability.
          (a) RXi shall be liable for, and shall indemnify and hold RNCS
harmless against, all Taxes of, or payable by RXi, for any taxable year or
period ending on or before the Contribution Closing Date. RXi shall file or
cause RNCS to file all Tax Returns relating to RNCS for any taxable year ending
on or before the date hereof. RXi shall be liable for and shall hold RNCS
harmless against any transfer, documentary, sales, use, value added, excise,
stock transfer, stamp, recording, registration and any similar Taxes and fees,
including any penalties and interest thereon, that become payable in connection
with the transactions contemplated by this Agreement.
          (b) Subject to 4.1(a), all Taxes levied with respect to the
Transferred Assets for a taxable period that includes (but does not end on) the
Contribution Closing Date (collectively, the “Apportioned Obligations”) shall be
apportioned between RXi and RNCS as of the Contribution Closing Date based on
the number of days of such taxable period ending on and including the
Contribution Closing Date (“Pre-Closing Apportioned Period”) and the number of
days of such taxable period beginning from the day after the Contribution
Closing Date through the end of such taxable period (the “Post-Closing
Apportioned Period”). RXi shall be liable for the proportionate amount of
Apportioned Obligations that is attributable to the Pre-Closing Apportioned
Period. RNCS shall be liable for the proportionate amount of the Apportioned

8



--------------------------------------------------------------------------------



 



Obligations that is attributable to the Post-Closing Apportioned Period. RNCS
shall notify RXi upon receipt of any bill for real property Taxes, personal
property Taxes or similar ad valorem obligations relating to the Transferred
Assets, part or all of which are attributable to the Pre-Closing Apportioned
Period, and shall promptly deliver such bill to RXi, who shall pay the same to
the appropriate Governmental Authority; provided that if such bill also relates
to the Post-Closing Apportioned Period, RXi shall remit, prior to the due date
of assessment, to RNCS payment only for the proportionate amount of such bill
that is attributable to the Pre-Closing Apportioned Period.
     4.2 Refunds or Credits. Any Tax refunds, credits or overpayments
attributable to real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Transferred Assets shall be
apportioned between RXi and RNCS in accordance with the apportionment provided
in Section 4.1(b).
     4.3 Mutual Cooperation. As soon as practicable, but in any event within
30 days after RXi’s or RNCS’s request, as the case may be, RNCS shall deliver to
RXi or RXi shall deliver to RNCS, such information and other data in the
possession of RXi or RNCS, as the case may be, relating to the tax returns and
taxes of RXi, including such information and other data customarily required by
RXi or RNCS, as the case may be, to cause the payment of all taxes or to permit
the preparation of any tax Returns for which it has responsibility or liability
or to respond to audits by any taxing authorities with respect to any tax
returns or taxes for which it has any responsibility or liability under this
Agreement, or otherwise, or to otherwise enable RXi or RNCS, as the case may be,
to satisfy its accounting or tax requirements, and shall make available such
knowledgeable employees of RXi or RNCS, as the case may be, as RXi or RNCS may
reasonably request. For a period of seven years after the Contribution Closing
Date, and, if at the expiration thereof any tax audit or judicial proceeding is
in progress or the applicable statute of limitations has been extended, for such
longer period as such audit or judicial proceeding is in progress or such
statutory period is extended, RNCS shall maintain and make available to RXi, at
RXi’s reasonable request, copies of any and all information, books and records
referred to in this Section 4.3. After such period, RNCS may dispose of such
information, books and records, provided that prior to such disposition RNCS
shall give RXi a reasonable opportunity to take possession of such information,
books and records.
     4.4 Contests. Whenever any taxing authority asserts a claim, makes an
assessment or otherwise disputes or affects the tax reporting position of RXi
for periods ending on or prior to the Contribution Closing Date or the amount of
Taxes for which RXi is or may be liable under this Agreement, RNCS shall,
promptly upon receipt by RNCS of notice thereof, inform RXi, and RXi shall have
the right to control any resulting proceedings and to determine whether and when
to settle any such claim, assessment or dispute, to the extent such proceedings
or determinations affect the tax reporting position of RXi for periods ending on
or prior to the Contribution Closing Date or the amount of taxes for which RXi
is liable under this Agreement. Whenever any taxing authority asserts a claim,
makes an assessment or otherwise disputes the amount of taxes for which RNCS may
be liable under this Agreement, RXi shall, promptly upon receiving notice
thereof, inform RNCS. RXi shall have the right to control any resulting
proceedings and to determine whether and when to settle any such claim,
assessment or dispute, but only to the extent such proceedings affect the amount
of Taxes for which RXi is liable under this

9



--------------------------------------------------------------------------------



 



Agreement, and otherwise RNCS shall control such proceedings and settlements;
provided, however, that RNCS shall not, unless otherwise required by law, take
any position on any tax return or in any contest or proceeding that is
inconsistent with this Agreement or a position taken by RXi and its affiliates
with respect to taxes incurred on or prior to the Contribution Closing Date.
     4.5 Resolution of Disagreements. If RXi and RNCS disagree as to the amount
for which each is liable under this Section 4, RXi and RNCS shall promptly
consult with each other in an effort to resolve such dispute. If any such point
of disagreement cannot be resolved within 30 days of the date of consultation,
RXi and RNCS shall jointly select an independent auditor to act as an arbitrator
to resolve all points of disagreement concerning Tax accounting matters with
respect to this Agreement. The prevailing party in any such dispute, as
determined by the auditor hearing the dispute, shall be entitled to be awarded
reasonable fees and expenses, including reasonable attorneys fees.
SECTION 5. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
     5.1 Indemnification by RXi. Subject to Section 5.4, RXi shall indemnify
RNCS from and against Damages incurred by RNCS, and each of its officers and
directors and Affiliates, as a result of any breach of any of the following:
          (a) any breach of a representation or warranty made by RXi in this
Agreement;
          (b) any material breach by RXi of any covenant made in this Agreement;
and
          (c) RXi’s conduct of the Business prior to the Contribution Closing
Date.
     5.2 Indemnification by RNCS. Subject to Section 5.4, RNCS shall indemnify
RXi from and against Damages incurred by RXi, and each of its officers and
directors and Affiliates, as a result of any of the following:
          (a) any failure of RNCS to discharge or perform when due any of the
Assumed Obligations; and
          (b) RNCS’s ownership or operation of the Business after the
Contribution Closing Date.
     5.3 Third Party Claims. Except as otherwise provided herein, if any Third
Party notifies an Indemnified Party with respect to any matter (a “Third Party
Claim”) that may give rise to an Indemnity Claim against an Indemnifying Party
under this Section 5, then the Indemnified Party will promptly give written
notice to the Indemnifying Party; provided, however, that no delay on the part
of the Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Section 5, except to the
extent (and only to the extent) that such delay prejudices the Indemnifying
Party. The Indemnifying Party will be entitled to control the defense of any
Third Party Claim. In addition, the

10



--------------------------------------------------------------------------------



 



Indemnifying Party will have the right to participate in the defense of any
Third Party Claim for which it does not assume control. The Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim for which the Indemnifying Party has
assumed control. If the Indemnifying Party does not elect to control the defense
of a Third Party Claim within 20 days of providing notice of the Third Party
Claim, the Indemnified Party will control the defense of the Third Party Claim
at the expense of the Indemnifying Party. The Indemnified Party will not,
however, without the prior written consent of the Indemnifying Party, consent to
the entry of any judgment or enter into any compromise or settlement with
respect to the Third Party Claim.
     5.4 Limitations on Indemnification.
          (a) No indemnification shall be payable to an Indemnified Party
pursuant to Section 5 unless the amount of all claims for indemnification by
such Indemnified Party exceeds $25,000 in the aggregate, and, after all claims
for indemnification exceed such amount, the Indemnifying Party shall be required
to indemnify such Indemnified Party with respect to all Damages claimed by such
Indemnified Party.
          (b) The representations and warranties contained in this Agreement
shall survive the Contribution Closing, except that all such representations and
warranties shall expire on the date twenty-four (24) months after the
Contribution Closing Date, except with respect to and to the extent of any
claims of which written notice specifying in reasonable detail, the nature and
amount of the claims, has been given prior to such expiration.
     5.5 Exclusive Remedy. The indemnification provisions of this Section 5
shall be the sole and exclusive remedy of the parties following the Contribution
Closing Date with respect to any matter arising out of this Agreement.
SECTION 6. GENERAL
     6.1 Amendment. This Agreement may not be amended prior to the Contribution
Closing except with the written consent of RXi and RNCS; provided however, that
any amendment to this Agreement between the Contribution Closing Date and the
Closing Date shall also require the prior written consent of the Investors.
     6.2 Further Assurances. Each of the parties agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including, without
limitation, the execution of such additional assignments, agreements, documents
and instruments, that may be necessary or as another party hereto may at any
time and from time to time reasonably request in connection with this Agreement
or to effect the transactions contemplated hereby, including, without
limitation, the identification, review and assignment, as may be mutually
agreed, of any Additional Transferred Contracts.
     6.3 Fees and Expenses. Whether or not the transactions contemplated hereby
are consummated, the parties each shall bear their own costs and expenses
incurred in connection

11



--------------------------------------------------------------------------------



 



with this Agreement and the transactions contemplated hereby, except as provided
in Section 5 and in the Purchase Agreement. Except as provided in Section 5 and
in the Purchase Agreement, no portion of the cost and expenses incurred in
connection with this Agreement shall be borne by RNCS.
     6.4 Controlling Law; Venue. This Agreement, the rights of the parties
hereunder and all actions arising in whole or in part under or in connection
herewith, will be governed by and construed and enforced in accordance with the
domestic substantive laws of the State of California, without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction. Each of the parties to this Agreement, by
its execution hereof, (i) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court located in California, or if
such action may not be brought in federal court, the state courts of the State
of California for the purpose of any action among any of the parties relating to
or arising in whole or in part under or in connection with this Agreement;
(ii) hereby waives to the extent not prohibited by applicable legal
requirements, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other action in
any other court other than one of the above-named courts or that this Agreement
or the subject matter hereof or thereof may not be enforced in or by such court;
and (iii) hereby agrees not to commence any such action other than before one of
the above-named courts. Notwithstanding the previous sentence a party may
commence any action in a court other than the above-named courts solely for the
purpose of enforcing an order or judgment issued by one of the above-named
courts.
     6.5 Venue. Each of the parties to this Agreement agrees that for any action
among any of the parties relating to or arising in whole or in part under or in
connection with this Agreement, such party shall bring such action only in
California. Notwithstanding the previous sentence a party may commence any
action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts. Each
party hereto further waives any claim and will not assert that venue should
properly lie in any other location within the selected jurisdiction.
     6.6 Service of Process. Each of the parties to this Agreement hereby
(i) consents to service of process in any action among any of the parties hereto
relating to or arising in whole or in part under or in connection with this
Agreement in any manner permitted by California law; (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 6.8, will constitute good and valid service of process in any such
action; and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

12



--------------------------------------------------------------------------------



 



     6.7 Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth in this Agreement for the benefit of any other party to this Agreement,
such other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.
The parties hereto acknowledge and agree that the Investors are intended to be
third party beneficiaries under this Agreement.
     6.8 Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received when delivered against
receipt, upon receipt of a facsimile transmission, pdf or other electronic
transmission, or when deposited in United States mails, first class postage
prepaid, addressed as set forth below:

         
 
  If to RXi:   Galena Biopharma, Inc.
 
      310 N. State Street, Suite 208
 
      Lake Oswego, Oregon 07034
 
      Facsimile number: (503) 400-6611
 
      Email: mahn@galenabiopharma.com
 
      Attention: President and Chief Executive Officer
 
       
 
  With a copy to:   TroyGould PC
 
      1801 Century Park East, 16th Floor
 
      Los Angeles, California 90067
 
      Facsimile: (310)789-1459
 
      Email: dshort@troygould.com
 
      Attention: Dale E. Short
 
       
 
  If to RNCS:   c/o Galena Biopharma, Inc.
 
      310 N. State Street, Suite 208
 
      Lake Oswego, Oregon 07034
 
      Facsimile number: (503) 400-6611
 
      Email: mahn@galenabiopharma.com
 
      Attention: President and Chief Executive Officer

Any party may alter the address to which communications or copies are to be sent
by giving notice to the other parties of such change of address in conformity
with the provisions of this Section 6.8 for the giving of notice. A copy of all
notices, requests, demands and other communications required or permitted under
this Agreement shall also be contemporaneously sent to the Investors at the
addresses set forth in the Purchase Agreement.
     6.9 Binding Nature of Agreement; No Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns,

13



--------------------------------------------------------------------------------



 



except that no party may assign or transfer its rights or obligations under this
Agreement without the prior written consent of the other parties hereto and
provided further that no rights or obligations may be assigned prior to the
Closing Date without the prior written consent of the Investors.
     6.10 Entire Agreement. Except as set forth in the Purchase Agreement
(including the Ancillary Agreements as defined therein), this Agreement and the
Ancillary Agreements contain the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except as herein contained. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.
     6.11 Documents and Exhibits. All documents, schedules, writings and
exhibits referred to herein or delivered pursuant hereto are hereby incorporated
by reference into, and made a part of, this Agreement.
     6.12 Indulgences, Not Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or any other right, remedy, power or privilege, nor shall
any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver, and
no waiver shall be granted hereunder prior to the Closing Date without the prior
written consent of the Investors.
     6.13 No Presumption. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if draft
jointly by all the parties hereto and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
     6.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. This Agreement may be executed as facsimile originals or by other
electronic (including, without limitation, in pdf format) transmission and each
copy of this Agreement bearing the facsimile or other electronically-transmitted
signature of the authorized representatives of each of the parties shall be
deemed to be an original.
     6.15 Attorneys’ Fees. If any action at law or suit in equity to enforce or
construe this Agreement or the rights of any of the parties is brought against
any party hereto, the prevailing

14



--------------------------------------------------------------------------------



 



party shall be entitled to recover reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which the prevailing party may
be entitled.
     6.16 Provisions Separable. The provisions of this Agreement are independent
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
[Signature Page Follows]

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            RXi PHARMACEUTICALS
CORPORATION
      By:   /s/ Mark J. Ahn         Mark J. Ahn, Ph.D.        President and
Chief Executive Officer        RNCS, Inc.
      By:   /s/ Mark J. Ahn         Mark J. Ahn, Ph.D.        President     

            ATTEST:
      /s/ Caitlin Kontulis       Caitlin Kontulis, Secretary           

[Signature Page to Contribution Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit Index

     
Exhibit A
  Bill of Sale
 
   
Exhibit B
  Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Bill of Sale

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Assignment and Assumption Agreement

B-1